DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/19 and 10/6/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 14 recites the limitation "the second region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 15 and 16 are dependent on claim 14, thus are also rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (US 6,835,186 B1) (“Pennington”) in view of Roush et al. (US 2011/0319930 A1) (“Roush”) and Brem (US 2011/0253806 A1).
Regarding claims 1 and 2, Pennington discloses (Figures 1-5, 9-14) a spray tip for dispensing fluids that react together comprising: a first lumen (Column 7, lines 23-28); a second lumen (Column 7, lines 23-28); a dispensing cap (18) located at distal ends of said respective first and second lumens and defining a distal end of said spray tip, said dispensing cap comprising a distal end wall defining a closed end of said dispensing cap (see Figure 3 annotated below); a first spray orifice formed in said distal end wall that is in fluid communication with said first lumen, a second spray orifice formed in said distal end wall that is in fluid communication with said second lumen.

    PNG
    media_image1.png
    236
    398
    media_image1.png
    Greyscale

Pennington fails to disclose an external dividing wall that projects distally from said distal end wall of said dispensing cap and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices.  However, Pennington discloses the need for a barrier wall to prevent clogging of the spray tip (Column 7, lines 15-21).  Pennington further fails to disclose said first spray orifice including a first raised mound that projects distally from an outer surface of said distal end wall of said dispensing cap; and said second spray orifice including a second raised mound that projects distally from the outer surface of said distal end wall of said dispensing cap, wherein said external dividing wall has a proximal end that is secured to the outer surface of said distal end wall and a distal, free end that is distal to respective apexes of said first and second raised mounds for defining a distal-most end of said dispensing cap.
In the same field of endeavor, Roush teaches (Figure 13) a spray tip comprising a dispensing cap (142) comprising a distal end wall (175) and a spray orifice (144).  Roush teaches that the spray orifice includes a raised mound (145) that projects distally from an outer surface of said distal end wall of said dispensing cap.  Roush teaches that the raised mound is a nipple that promotes dispersion of spray (paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first spray orifice to include a first raised mound that projects distally from an outer surface of the distal end wall of the dispensing cap, as taught by Roush, and the second spray orifice to include a raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap, as taught by Roush.  This modification would promote dispersion of spray from the orifices (Roush, paragraph 0065).
In the same field of endeavor, Brem teaches (Figure 6) a spray tip comprising a first spray orifice (8), a second spray orifice (8’), and an external dividing wall (19) that projects distally a distal end wall of the spray tip and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, wherein said external dividing wall has a proximal end that is secured to the outer surface of the spray tip and a distal, free end that is distal to the spray orifices for defining a distal-most end of said dispensing cap (Figure 6).  Brem teaches that the external dividing wall acts as a screening means for the two component outlets (8, 8’). By virtue of the external dividing wall (19) between the component outlets (8, 8’), it is possible to ensure that the individual components do not come into contact with each other directly after exiting the component outlets. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington in view of Roush as modified above to further include an external dividing wall that projects distally from said distal end wall of said dispensing cap and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, wherein said external dividing wall has a proximal end that is secured to the outer surface of said distal end wall and a distal, free end that is distal to respective apexes of said first and second raised mounds for defining a distal-most end of said dispensing cap, as taught by Brem.  This modification would ensure that the individual components do not come into contact with each other directly after exiting the spray orifices. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (Brem, paragraph 0042). 
Regarding claim 4, Pennington as modified by Roush and Brem above teaches said dispensing cap (18) further comprises: a proximal end that is open for coupling with the distal ends of said first and second lumens (Pennington, Column 7, lines 29-35) and a distal end that is closed by said distal end wall (Figure 3 annotated above);32Attorney Docket No.: ETH6049USNP1 (PATENT)an internal dividing wall located inside said cylindrical shaped body that extends between the proximal end of said cylindrical shaped body and said distal end wall for dividing an interior region of said dispensing cap into a first chamber that is in fluid communication with said first lumen and a second chamber that is in fluid communication with said second lumen (see Figure 4 annotated below).

    PNG
    media_image2.png
    292
    538
    media_image2.png
    Greyscale

	However, the combined teaching above fails to explicitly teach that the body is cylindrically shaped.  Roush further teaches (Figure 13) the dispensing cap (142) of the spray tip comprising a cylindrical shaped body having a distal end wall (175) and a spray orifice (144).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington to comprise a cylindrical shaped body, as further taught by Roush.  Roush teaches that a cylindrical shaped body is a common shape that is known in the art for attaching a spray tip to an applicator.
	Regarding claim 5, Pennington as modified by Roush and Brem teaches (Pennington, Figures 3 and 4) that said distal end wall of said dispensing cap has an inner surface, and wherein said internal dividing wall has a distal end that is secured to the inner surface of said distal end wall for dividing the inner surface of said distal end wall of said dispensing cap into a first region (housing MBU 28) that is disposed within said first chamber and a second region (housing MBU 27) that is disposed within said second chamber.
	Regarding claim 6, Pennington as modified by Roush and Brem teaches (Pennington, Figures 3 and 4) a first fluid pathway formed in the first region of the inner surface of said distal end wall of said dispensing cap (in communication with container 12), wherein said first fluid pathway is in fluid communication with said first spray orifice; a second fluid pathway formed in the second region of the inner surface of said distal end wall of said dispensing cap (in communication with container 14), wherein said second fluid pathway is in fluid communication with said second spray orifice.
	Regarding claim 7, Pennington as modified by Roush and Brem teaches (Pennington, Figures 3 and 10A) that said first fluid pathway comprises: a first swirl chamber (27) that is in fluid communication with said first spray orifice; a pair of first flutes that extend radially outward from said first swirl chamber (Figure 10A).
	Regarding claim 8, Pennington as modified by Roush and Brem teaches (Pennington, Figures 3 and 10A) that said second fluid pathway comprises: a second swirl chamber (27) that is in fluid communication with said second spray orifice; a pair of first flutes that extend radially outward from said second swirl chamber (Figure 10A).
Regarding claim 9, Pennington as modified by Roush and Brem teaches that said first lumen contains a first fluid (fibrinogen) that is directed into said first fluid pathway of said dispensing cap, wherein said first swirl chamber is configured to rotate said first fluid prior to dispensing said first fluid from said first spray orifice (Column 6, lines 22-29); 33Attorney Docket No.: ETH6049USNP1(PATENT)said second lumen containing a second fluid (thrombin) that is directed into said second fluid pathway of said dispensing cap, wherein said second swirl chamber is configured to rotate said second fluid prior to dispensing said second fluid from said first spray orifice (Column 6, lines 22-29), wherein said first and second fluids chemically react together (to form fibrin) after being dispensed from said respective first and second spray orifices (Column 1, lines 17-21).
Regarding claim 11, Pennington as modified by Roush and Brem teaches (Pennington, Figure 10A) that said first flutes extend away from one another on opposite sides of said first swirl chamber, and wherein said second flutes extend away from one another on opposite sides of said second swirl chamber (Column 6, lines 22-34).
Regarding claims 12 and 17, Pennington discloses (Figures 1-5, 9-14) a spray tip for dispensing fluids that react together comprising: a first lumen (Column 7, lines 23-28); a second lumen (Column 7, lines 23-28); a dispensing cap (18) located at distal ends of said respective first and second lumens, said dispensing cap comprising a body having a proximal end that is open for receiving distal ends of said first and second lumens and a distal end that is closed by a distal end wall (see Figure 3 annotated below), a first spray orifice formed in said distal end wall that is in fluid communication with said first lumen (see Figure 3 annotated below), a second spray orifice formed in said distal end wall that is in fluid communication with said second lumen (see Figure 3 annotated below).  

    PNG
    media_image1.png
    236
    398
    media_image1.png
    Greyscale

Pennington fails to explicitly disclose that the body of the dispensing cap is cylindrically shaped.  Pennington further fails to disclose that the first spray orifice includes a first raised mound that projects distally from an outer surface of the distal end wall of the dispensing cap.  Pennington fails to disclose that the second spray orifice includes a second raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap.  Pennington fails to disclose an external dividing wall that projects distally from the outer surface of the distal end wall of said dispensing cap, wherein the external dividing wall extends between the first and second spray orifices for forming a barrier between the first and second spray orifices at the outer surface of the distal end wall of the dispensing cap, and wherein the external dividing wall has a proximal end that is secured to the outer surface of the distal end wall and a distal, free end that is distal to respective apexes of the first and second raised mounds for defining a distal-most end of the dispensing cap.
In the same field of endeavor, Roush teaches (Figure 13) a spray tip comprising a dispensing cap (142) comprising a cylindrical body having a distal end wall (175) and a spray orifice (144).  Roush teaches that the spray orifice includes a raised mound (145) that projects distally from an outer surface of said distal end wall of said dispensing cap.  Roush teaches that the raised mound is a nipple that promotes dispersion of spray (paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington to comprise a cylindrical shaped body, the first spray orifice to include a first raised mound that projects distally from an outer surface of the distal end wall of the dispensing cap, and the second spray orifice to include a second raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap, as taught by Roush.  Roush teaches that a cylindrical shaped body is a common shape that is known in the art for attaching a spray tip to an applicator.  These modifications would promote dispersion of spray from the orifices (Roush, paragraph 0065).
In the same field of endeavor, Brem teaches (Figure 6) a spray tip comprising a first spray orifice (8), a second spray orifice (8’), and an external dividing wall (19) that projects distally a distal end wall of the spray tip and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, wherein said external dividing wall has a proximal end that is secured to the outer surface of the spray tip and a distal, free end that is distal to the spray orifices for defining a distal-most end of said dispensing cap (Figure 6).  Brem teaches that the external dividing wall acts as a screening means for the two component outlets (8, 8’). By virtue of the external dividing wall (19) between the component outlets (8, 8’), it is possible to ensure that the individual components do not come into contact with each other directly after exiting the component outlets. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington in view of Roush as modified above to further include an external dividing wall that projects distally from said distal end wall of said dispensing cap and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, wherein the external dividing wall has a proximal end that is secured to the outer surface of the distal end wall and a distal, free end that is distal to respective apexes of the first and second raised mounds for defining a distal-most end of the dispensing cap, as taught by Brem.  This modification would ensure that the individual components do not come into contact with each other directly after exiting the spray orifices. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (Brem, paragraph 0042). 
Regarding claim 13, Pennington as modified by Roush and Brem teaches that the dispensing cap further comprises: an internal dividing wall (between orifices, Figure 3 of Pennington) located inside said cylindrical shaped body that extends between the proximal end of said cylindrical shaped body and an inner surface of said distal end wall for dividing an interior region of said dispensing cap into a first chamber that is in fluid communication with the distal end of said first lumen and a second chamber that is in fluid communication with the distal end of said second lumen (see Figure 4 annotated below).

    PNG
    media_image2.png
    292
    538
    media_image2.png
    Greyscale

Regarding claim 14, Pennington as modified by Roush and Brem teaches (Pennington, Figure 4) a first fluid pathway formed in the first region of the inner surface of said distal end wall of said dispensing cap (in communication with container 12), wherein said first fluid pathway is in fluid communication with the distal end of said first lumen and said first spray orifice; a second fluid pathway formed in the second region of the inner surface of said distal end wall of said dispensing cap (in communication with container 14), wherein said second fluid pathway is in fluid communication with the distal end of said second lumen and said second spray orifice.
Regarding claim 15, Pennington as modified by Roush and Brem teaches (Pennington, Figures 4 and 10A) that said first fluid pathway comprises: a first swirl chamber (27) that is formed in the inner surface of said distal end wall and that is in fluid communication with said first spray orifice; a pair of first flutes that are formed in the inner surface of said distal end wall and that extend radially outward from said first swirl chamber to an outer perimeter of the inner surface of said distal end wall of said dispensing cap (Figure 10A), wherein each of said first flutes has a width (w).
Regarding claim 16, Pennington as modified by Roush and Brem teaches (Pennington, Figures 4 and 10A) wherein said second fluid pathway comprises: a second swirl chamber (27) that is formed in the inner surface of said distal end wall and that is in fluid communication with said second spray opening; a pair of second flutes that are formed in the inner surface of said distal end wall and that extend radially outward from said second swirl chamber to an outer perimeter of the inner35Attorney Docket No.: ETH6049USNP1 (PATENT)surface of said distal end wall of said dispensing cap (Figure 10A), wherein each of said second flutes has a width (w).
Regarding claim 18, Pennington discloses (Figures 1-5, 9-14) a spray tip for dispensing fluids that react together comprising: a first lumen (Column 7, lines 23-28); a second lumen (Column 7, lines 23-28); a dispensing cap (18) located at distal ends of said first and second lumens, said dispensing cap comprising a body having a proximal end that is open for being coupled with the distal ends of said first and second lumens and a distal end that is closed by a distal end wall having an outer surface (see Figure 3 annotated below), a first spray orifice formed in said distal end wall that is in fluid communication with the distal end of said first lumen (see Figure 3 annotated below), a second spray orifice formed in said distal end wall that is in fluid communication with the distal end of said second lumen (see Figure 3 annotated below).

    PNG
    media_image1.png
    236
    398
    media_image1.png
    Greyscale

Pennington fails to explicitly disclose that the body of the dispensing cap is cylindrically shaped.  Pennington fails to disclose that the distal end wall has an inner surface.  Pennington fails to disclose that the first spray orifice includes a first raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap.  Pennington fails to disclose that the second spray orifice includes a second raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap.  Pennington fails to disclose an external dividing wall that projects distally from the outer surface of said distal end wall of said dispensing cap, wherein the dividing wall extends across the outer surface of the distal end wall of said dispensing cap and between the first and second spray orifices for forming a barrier between the first and second spray orifices.
In the same field of endeavor, Roush teaches (Figure 13) a spray tip comprising a dispensing cap (142) comprising a cylindrical body having a proximal end that is open for being coupled with an applicator, a distal end that is closed by a distal end wall having an inner surface (opposite 175, see Figure 12) and an outer surface (175), and a spray orifice (144).  Roush teaches that the spray orifice includes a raised mound (145) that projects distally from an outer surface of said distal end wall of said dispensing cap.  Roush teaches that the raised mound is a nipple that promotes dispersion of spray (paragraph 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington to comprise: a cylindrical shaped body having a proximal end that is open for being coupled with the distal ends of the first and second lumens and a distal end that is closed by a distal end wall having an inner surface and an outer surface; the first spray orifice to include a first raised mound that projects distally from an outer surface of the distal end wall of the dispensing cap; and the second spray orifice to include a second raised mound that projects distally from the outer surface of the distal end wall of the dispensing cap, as taught by Roush.  Roush teaches that a cylindrical shaped body is a common shape that is known in the art for attaching a spray tip to an applicator.  These modifications would promote dispersion of spray from the orifices (Roush, paragraph 0065).
In the same field of endeavor, Brem teaches (Figure 6) a spray tip comprising a first spray orifice (8), a second spray orifice (8’), and an external dividing wall (19) that projects distally a distal end wall of the spray tip and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, wherein said external dividing wall has a proximal end that is secured to the outer surface of the spray tip and a distal, free end that is distal to the spray orifices for defining a distal-most end of said dispensing cap (Figure 6).  Brem teaches that the external dividing wall acts as a screening means for the two component outlets (8, 8’). By virtue of the external dividing wall (19) between the component outlets (8, 8’), it is possible to ensure that the individual components do not come into contact with each other directly after exiting the component outlets. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (paragraph 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dispensing cap taught by Pennington in view of Roush as modified above to further include an external dividing wall that projects distally from said distal end wall of said dispensing cap and that extends between said first and second spray orifices for forming a barrier between said first and second spray orifices, as taught by Brem.  This modification would ensure that the individual components do not come into contact with each other directly after exiting the spray orifices. This avoids a situation where the spray head or the spray head tip becomes clogged, because of undesired early contact between the components, and spraying of the components is no longer possible (Brem, paragraph 0042). 
Regarding claim 19, Pennington as modified by Roush and Brem above teaches (Pennington, Figures 3 and 4) that said dispensing cap (18) further comprises: said cylindrical shaped body (as modified by Roush above) including a cylindrical shaped wall that extends from the proximal end to the distal end of said cylindrical shaped body; 36Attorney Docket No.: ETH6049USNP1(PATENT)an internal dividing wall (between orifices, Figure 3 of Pennington) located inside said cylindrical shaped body that divides said cylindrical shaped body into two parts, wherein said internal dividing wall extends between the proximal end of said cylindrical shaped body and the inner surface of said distal end wall for dividing the inner surface of said distal end wall into a first region that is in fluid communication with the distal end of said first lumen and a second region that is in fluid communication with the distal end of said second lumen (see Figure 4 of Pennington annotated below).

    PNG
    media_image3.png
    292
    538
    media_image3.png
    Greyscale


Regarding claim 20, Pennington as modified by Roush and Brem teaches (Pennington, Figure 4) a first fluid pathway formed in the first region of the inner surface of said distal end wall of said dispensing cap (in communication with container 12), wherein said first fluid pathway is located between the distal end of said first lumen and said first spray orifice; a second fluid pathway formed in the second region of the inner surface of said distal end wall of said dispensing cap (in communication with container 14), wherein said second fluid pathway is located between the distal end of said second lumen and said second spray orifice.
Regarding claim 21, Pennington as modified by Roush and Brem teaches (Pennington, Figures 3 and 10A) that said first fluid pathway comprises a first swirl chamber (27) formed in the inner surface of said distal end wall that is in fluid communication with said first spray orifice, and a pair of first flutes that are formed in the inner surface of said distal end wall and that extend radially outward from said first swirl chamber (Figure 10A), and wherein said second fluid pathway comprises a second swirl chamber (27) formed in the inner surface of said distal end wall that is in fluid communication with said second spray orifice, and a pair of second flutes that are formed in the inner surface of said distal end wall and that extend radially outward from said first swirl chamber (Figure 10A).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (US 6,835,186 B1) (“Pennington”) in view of Roush et al. (US 2011/0319930 A1) (“Roush”) and Brem (US 2011/0253806 A1) as applied to claim 2 above, and further in view of Yokoyama et al. (US 2008/0272209 A1) (“Yokoyama”).
Regarding claim 3, Pennington in view of Roush and Brem teaches the invention substantially as claimed.  However, the combined teaching fails to teach that said first and second raised mounds of said respective first and second spray orifices comprise hydrophobic surfaces adapted for repelling fluids.
	In the same field of endeavor, Yokoyama teaches a spray tip comprising first and second spray orifices (421, 422).  Yokoyama teaches that surfaces of the passages (44, 45) towards the spray orifices have hydrophobic properties due to a material of fluorinated resin such as polytetrafluoro-ethylene or an olefin resin such as polypropylene or polyethylene (paragraph 0190).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second raised mounds of said respective first and second spray orifices to comprise hydrophobic surfaces adapted for repelling fluids, as taught by Yokoyama.  This modification would repel fluid from the passage, thus suppressing or preventing it from remaining in the passage, which could lead to clogging (Yokoyama, paragraph 0190).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pennington et al. (US 6,835,186 B1) (“Pennington”) in view of Roush et al. (US 2011/0319930 A1) (“Roush”) and Brem (US 2011/0253806 A1) as applied to claim 9 above, and further in view of Cassingham et al. (US 2011/0245866 A1) (“Cassingham”).
Regarding claim 10, Pennington in view of Roush and Brem teaches (Pennington, Figure 4) a first syringe (12) containing the first fluid; a second syringe (14) containing the second fluid.  However, the combined teaching fails to teach a first one-way check valve located downstream from said first syringe and being in fluid communication with said first lumen and a second one-way check valve located downstream from said second syringe and being in fluid communication with said second lumen.
	In the same field of endeavor, Cassingham teaches (Figure 7) an applicator for dispensing fluids that react together, comprising: a first syringe (704) containing the first fluid (738); a second syringe (714) containing the second fluid (742); a first one-way check valve (744) located downstream from said first syringe and being in fluid communication with said first lumen; a second one-way check valve (744) located downstream from said second syringe and being in fluid communication with said second lumen (paragraph 0068).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator device taught by Pennington in view of Roush and Brem to comprise a first one-way check valve located downstream from the first syringe that is in fluid communication with the first lumen and a second one-way check valve located downstream from the second syringe that is in fluid communication with the second lumen, as taught by Cassingham.  This modification would prevent retrograde flow of contaminants back into the syringe barrels (Cassingham, paragraph 0068)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771